Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 7, 13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 USC 101 because the claimed invention is directed towards nonstatutory subject matter. 
The claim(s) are drawn towards a “(CRM FORM)”.  Applicant' s specification recites:

[0102] Communication media typically embodies computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media.
Applying the broadest reasonable interpretation in light of the specification and taking into the account the meaning of the words in their ordinary usage as they would be understood by one of ordinary still in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory media does not fall into any of the four statutory categories of invention.
The rejection may be overcome by: amending the claim(s) to include a recitation of a "non-transitory" computer readable medium; amending the claim(s) to include the limitation "wherein the medium does not include signals", or including an express disavowal statement disavowing that portion of the scope of computer readable medium claims that would otherwise cover transitory signals.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 5 and 14 recite the limitations "the suspicion score", “the anomaly score”, and “the impact score”.  There is insufficient antecedent basis for these limitations in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-11, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180270264 to Cohen.

Regarding claim 1,
Cohen teaches a computer implemented method, the method comprising: 
accessing an instance of an activity in a computing environment, wherein the instance of the activity comprises an attribute set (¶ 88-89, assessment of activity including attribute set; ¶ 174-178); 

receiving the instance of the activity at a malicious activity model that comprises a plurality of multi-attribute cluster-identifiers associated with previous instances of the activity, the multi-attribute cluster-identifiers comprising corresponding risk scores and attribute sets, the risk scores and the attribute sets indicate a likelihood that the instance of the activity is a malicious activity (¶ 178, data analysis model with multiple attribute cluster identifiers and scoring for malicious activity; ¶ 7-8, 175); 

determining, using the malicious activity model, that the instance of the activity is a malicious activity based on comparing the attribute set of the instance of the activity to the plurality of multi-attribute cluster-identifiers, wherein the attribute set of the instance of the activity matches an attribute set of at least one of the plurality of multi-attribute cluster-identifiers, a risk score and the attribute set of the at least one of the plurality of multi-attribute cluster- identifier indicate a likelihood that the instance of the activity is a malicious activity (¶ 88-89, 174-178, determination of activity; comparison of attributes; scoring); and 

generating a visualization of malicious activity operations data comprising the instance of the activity, wherein the visualization identifies the instance of the activity as a malicious activity (¶ 174, 182, 197, generation of visualization for human readable analysis). 

Regarding claim 2, 11,
Cohen teaches: 
wherein the instance of the activity is an email message, wherein generating the malicious activity model for a plurality of email messages comprising: clustering the plurality of email messages into two or more clusters based on the metadata and attributes associated with the plurality email messages in the cluster; and assigning risk scores to each of the two or more clusters based on historical information, attributes, and metadata associated with the plurality of email messages in the two or more clusters (¶ 88-89, 174-178, 180-182).




Regarding claim 6, 15,
Cohen teaches: 
wherein the malicious activity model is a malicious activity determination model that is used to compare the attribute set of the instance of the activity to identify the at least one of the plurality of multi-attribute cluster-identifiers that indicates a likelihood that the instance of the activity is a malicious activity (¶ 88-89, 174-178). 

Regarding claim 8, 19, 
Cohen teaches: 
wherein the malicious activity operations data is selected from each of clustering analysis, risks scores, attribute sets, evaluation results for generating corresponding clustering analysis visualizations, risk scores visualization, attributes set visualization and evaluation results visualizations (¶ 88-89, 174-178, 180-182). 

Regarding claim 9, 20,
Cohen teaches: 
wherein based on determining that the attribute set of the instance of the activity corresponds to the risk score and attribute set of at least one of the plurality of multi-attribute cluster-identifiers that indicate a likelihood that the instance of the activity is a malicious activity, executing one or more remediation actions, wherein the one or more remediation actions are executed based on the severity of the risk score, wherein the risk score value corresponds to one of the following: high, medium, or low (¶ 244-245, cluster investigation based on score; ¶ 178, high, medium, or low scoring).

Claim 10, 17 are addressed by similar rationale as claim 1.

Regarding claim 18, 
Cohen teaches: 
wherein the visualization of malicious activity operations data support visually exploring a campaign associated with the instance of the activity, executing bulk actions on all emails in a campaign, identifying indicators of compromise, and identifying tenant policies (¶ 244-245, 284, 289, 293, 302).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of US 7,899,871 to Kumar.


Regarding claim 3, 12,
Cohen teaches: 
identifying common metadata attributes among the plurality of email messages (¶ 14, 20, 43, 88, 174-178); 

applying filters based on the common metadata attributes (¶ 88-89, 174-178), 

wherein applying filters based on the common metadata attributes identifies two of more subsets of the plurality of email messages (¶ 88-89, 174-178); 

generating campaign guides associated with each of the two or more subsets of the plurality of email messages, wherein a campaign guide links to the common metadata attributes corresponding to a subset of the plurality of email messages (¶ 174-178, fig. 27C).
Cohen fails to teach but Kumar teaches:
wherein clustering the plurality of email messages into the two or more clusters is based on: identifying centroids with associated metadata attributes of the plurality of email messages (col. 2:25-50, col. 20:25-46, clustering of emails; using centroids associated with metadata), 

wherein the centroids are calculated based on the fingerprints of the plurality email messages (col. 20:25-46, centroids based on fingerprints); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kumar. The motivation to do so is that the teachings of Kumar would have been advantageous in terms of facilitating the classification of email clusters based on topic (Kumar, col. 20:25-46). 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445